                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

CRAWLEY PETROLEUM CORPORATION, )
                               )
             Plaintiff,        )
                               )                Case No. CIV-17-1365-SLP
v.                             )
                               )
GASTAR EXPLORATION INC.,       )
                               )
             Defendant.        )

            DEFENDANT GASTAR EXPLORATION, INC.’S
   REPLY BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1,

Defendant Gastar Exploration Inc. (“Gastar”) provides this Reply Brief in Support of

Motion for Summary Judgment with Brief in Support.

                                             Respectfully Submitted,

                                             /s/ Michael R. Perri
                                             Michael R. Perri, OBA #11954
                                             Jason A. Dunn, OBA #22788
                                             PHILLIPS MURRAH P.C.
                                             Corporate Tower, 13th Floor
                                             101 N. Robinson
                                             Oklahoma City, OK 73102
                                             Telephone: (405) 235-4100
                                             Facsimile: (405) 235-4133
                                             mrperri@phillipsmurrah.com
                                             jadunn@phillipsmurrah.com
                                             Attorneys for Defendant
                                             Gastar Exploration Inc.
       Plaintiff Crawley Petroleum Corporation’s Response to Defendant Gastar

Exploration Inc.’s Motion for Summary Judgment and Brief in Support, ECF 40 (the

“Crawley Response”) fails to demonstrate any genuine issue of disputed material fact or

any controlling point of law that defeats Gastar’s Motion, ECF 31. As detailed herein and

in Gastar’s Motion, Gastar is entitled to judgment in its favor as a matter of law.

         I.   CRAWLEY’S RESPONSES TO GASTAR’S STATEMENT OF UNDISPUTED
              MATERIAL FACTS DO NOT CREATE A GENUINE ISSUE OF MATERIAL FACT

       Under Local Civil Rule 56.1(d) “[e]ach individual statement by the movant or

nonmovant pursuant to subparagraph (b) or (c) of this rule shall be followed by citation,

with particularity, to any evidentiary material that the party presents in support of its

positon pursuant to Fed. R. Civ. P. 56(c).” Local Rule of Civil Procedure 56.1(e)

correspondingly provides that “[a]ll material facts set forth in the statement of material of

the movant may be deemed admitted for purpose of summary judgment unless

specifically controverted by the nonmovant using the procedures set forth in this rule.”

Where it did not unequivocally admit individual paragraphs of Gastar’s Statements of

Undisputed Material Facts (“UMF”),1 Crawley’s responses rely on immaterial facts or

arguments and fail to cite, with particularity, evidentiary material that supports its

position as follows:

              1-3. Crawley admits Gastar UMF ¶¶ 1-3.

              4. Crawley does not cite any language that allegedly “differs” from the

1971 JOA or how any such difference from or emphasis on such language demonstrates a

1
 Terms not defined herein are used as defined and described in the Gastar Motion, ECF
31.

                                             1
genuine issue of material fact.

              5. Crawley does not cite any evidentiary material, any authority or provide

any explanation as to how any “filled in blanks, interlineations and strike-outs” or any

“Amendment to the Operating Agreement” demonstrates a genuine issue of material fact

relevant to the meaning and scope of the 1971 JOA.

              6. Crawley does not cite any evidentiary material or any authority in

support of its dispute of Gastar UMF ¶ 6 that demonstrates any genuine issue of material

fact.

              7. Crawley does not cite any evidentiary material or any authority in

support of its dispute of Gastar UMF ¶ 7 that demonstrates any genuine issue of material

fact.

              8-9. Crawley admits Gastar UMF ¶¶ 8-9.

              10. Crawley does not cite any evidentiary material or any authority in

support of its dispute of Gastar UMF ¶ 10 that demonstrates any genuine issue of material

fact.

              11. Crawley does not cite any evidentiary material, any authority or provide

any explanation as to how it purportedly “reserved the right to propose the Horizontal

Well pursuant to the 1971 JOA.” For example, Crawley fails to point to any portion of

its pooling application, the transcript of the hearing on the pooling applications or the

Pooling Order as setting forth a “reservation” with respect to the 1971 JOA.

              12-13. Crawley admits Gastar UMF ¶¶ 12-13.




                                            2
                 14. Crawley does not cite any “asserted facts in Paragraph 14 that differ

from the specific language of the letter” or any explanation or authority demonstrating

how any such differences demonstrate a genuine issue of material fact.

                 15-16. Crawley admits Gastar UMF ¶¶ 15-16.

                 17. Crawley does not cite any evidentiary material or any authority in

support of its dispute of Gastar UMF ¶ 17 that demonstrates any genuine issue of material

fact. Specifically, the hypothetical assertion that other interest owners could have become

parties to the 1971 JOA is unsupported, irrelevant and does not demonstrate any genuine

issue of material fact.

                 18-21. Crawley admits Gastar UMF ¶¶ 18-21.

        II.      CRAWLEY’S ADDITIONAL FACTS DO NOT CONTROVERT GASTAR’S
                 STATEMENT OF UNDISPUTED MATERIAL FACT

       Gastar admits that Crawley accurately excerpts the portion of the Pooling Order

cited in Paragraph 13 of Crawley’s Additional Facts Controverting Gastar’s Statement of

Asserted Undisputed Material Facts. Gastar disputes Crawley’s unsupported assertion of

the legal conclusion that “[t]he Pooling Order does not contain the jurisdictional and

requisite language to the effect that applicant has not agreed to with all of the owners

subject hereto to pool interests and to develop each of the units as a unit.” See infra,

Section III.B.

       III.      CRAWLEY’S REQUEST FOR RELIEF IS A CLASSIC COLLATERAL ATTACK
                 ON THE “VALIDITY” OF THE POOLING ORDER

       “A collateral attack on a judicial proceeding is an attempt to avoid, defeat, or

evade it, or to deny its force and effect in some manner not provided by law; that is, in


                                              3
some other way than by appeal, writ of error, certiorari, or motion for a new trial.” State

ex rel. Comm’rs Land Office v. Corp. Comm’n, 1979 OK 16, 590 P.2d 674, 677 (quoting

Watkins v. Jester, 1924 OK 888, 103 Okla. 201, 229 P. 1085, 1088 (quoting Bruno v.

Getzelman, 1918 OK 364, 70 Okla. 143, 173 P. 850, 853)); see also Williams v. Nylund,

268 F.2d 91, 93 (10th Cir. 1959) (quoting May v. Casker, 188 Okl. 448, 110 P.2d 287,

288). Jurisdictional facts necessary to the determination rendered in one proceeding

cannot be collaterally attacked in another proceeding. See e.g., Bruno v. Getzelman, 1918

OK 364, 70 Okla. 143, 173 P. 850, 853 (“An adjudication of the jurisdictional facts in a

domestic judgment is conclusive in a collateral proceeding attacking such judgment by

attempting to again put such facts in issue.”); and Gregg v. Seawell, 1922 OK 49, 85

Okla. 88, 204 P. 908, 909 (“We conclude that the plaintiffs in error in this cause cannot in

a summary manner have adjudicated the jurisdictional facts which were adjudicated by

the judgment of the trial court that entered the judgment in the original action.”).

              A. CRAWLEY COLLATERALLY ATTACKS THE POOLING ORDER AS
                 LACKING THE “REQUISITE AND JURISDICTIONAL FINDING AND
                 RULING”

       Both in its response to the Gastar Motion and in its Motion for summary

judgment, Crawley goes to great lengths to assure the Court that it is not engaging in an

what would be an admittedly impermissible collateral attack on the Pooling Order. See

Crawley Response, ECF 40, pp. 16-24 and Crawley Motion, ECF 33, pp. 17-20. Yet by

necessity, Crawley’s arguments reveal that to be precisely what it is engaged in:

          • “The Pooling Order does not set forth the requisite and jurisdictional
            finding and ruling that there was no agreement among the owners of the oil



                                              4
             and gas rights in Section 8 for the development of the property.” [ECF 40,
             p. 16];
          • “However, the requisite and jurisdictional language set out in Kaneb and
            referenced in the Pooling Statute, that the applicant has not reached an
            agreement with other owners to pool and develop their interests, is simply
            absent.” [Id. at pp. 18-19];
          • “The requisite language that the applicant and other owners have not agreed
            to develop does not appear in the quoted Paragraph 4 or in any other part of
            the Pooling Order.” [Id. at p. 19];
          • “This is a very wide hole in the Pooling Order.” [Id.]
          • “Alternatively, the Pooling Order [] is simply void as to Crawley’s JOA
            rights because it fails to state the jurisdictional and requisite fact that
            Applicant has not agreed with all of the owners subject to the Pooling
            Order to pool interests and develop each of the units as a unit.” [Id. at p.
            23]; and
          • “The Pooling Order does not meet the jurisdictional requirement of
            establishing that [there] are no agreements among the owners of oil and gas
            rights for the development of Section 8.” [Id. at 24].

      Crawley’s statements reveal its claims before this Court as precisely what they are

– an impermissible collateral attack on the Pooling Order. If Crawley believed the

Pooling Order to be lacking the “requisite and jurisdictional language,” then the proper

remedy would have been an appeal of the decision lodged with the OCC. See State ex

rel. Comm’rs Land Office, 590 P.2d at 677 and Gastar Motion, ECF 31, pp. 14-17.

Instead Crawley asks this Court to rule in its favor on an issue that it could have, and

should have, presented to the OCC in the pooling proceedings.

             B. CRAWLEY’S CONTENTION THAT BY OMITTING UNNECESSARY
                LANGUAGE, THE “POOLING ORDER THEREFORE CONTEMPLATES THE
                EXISTENCE OF THE 1971 JOA” CONTRADICTS LOGIC, CASE LAW AND
                THE CONSERVATION STATUTE

      This convoluted contention by Crawley is simply not supported by logic, case law

or the plain language of the Conservation Statute. To begin, neither Kaneb Production


                                           5
Company v. GHK Exploration Company, 1989 OK 11, 769 P.2d 1388, nor NBI Services.,

Inc. v. Corporation Commission of State, 2010 OK CIV APP 86, 241 P.3d 685, hold that

the specific language Crawley relies upon is “requisite and jurisdictional” as Crawley

contends. Rather, Kaneb and NBI merely recognize and apply the Conservation Statute’s

requirement that there be no private agreement covering the working interest owners to

be pooled under the specific respective facts of those cases.

       Moreover, this Pooling Order contains language that specifically addresses the

lack of any applicable private agreement per the jurisdictional requirement. Both Crawley

and Gastar were applicants for a forced-pooling order and, as such, confirmed that their

interests could be force pooled. See Pooling Order, ECF 33-1, Ex. 1G. The lack of a

private agreement, such as the 1971 JOA, was a condition precedent for the filing of the

pooling applications by both Crawley and Gastar. See Gastar Response, ECF 39, p. 7

(quoting the Conservation Statute, 52 Okla. Stat. § 87.1(e)). Specifically, Crawley is

included in Gastar’s list of owners with whom no such agreement exists in Exhibit A to

the Pooling Order. See Pooling Order, ECF 33-1, Ex. 1G. Correspondingly, and even

more significantly, Gastar is included in Crawley’s list of owners with whom no such

agreement exists in Exhibit A to the Pooling Order. See id.

       Paragraph No. 1 of the Pooling Order states that “the rights and equities of all oil

and gas owners covered hereby are pooled, adjudicated and determined.” Id. Paragraph

No. 4 in the Findings portion of the Pooling Order states that the “Applicant attempted to

reach an agreement with all of the owners named on Exhibit ‘A.’” Id. By the very

language included in the Pooling Order, applicant Crawley and applicant Gastar are, by


                                             6
definition, not parties to an agreement (such as the 1971 JOA) to develop and produce the

common sources for the Horizontal Well. Thus, the Pooling Order does provide that “the

applicants [Crawley and Gastar] failed to reach such a development agreement with all

such owners,” including each other, despite Crawley’s assertion otherwise. See Crawley

Motion, ECF 33, p. 4, ¶ 15.

             C. CRAWLEY’S OMISSION CONCERNING THE 1971 JOA DOES NOT
                INVALIDATE THE POOLING ORDER

      Despite the purported application of the 1971 JOA, and the purportedly necessary

exclusion of its interests within the Unit Area of the 1971 JOA, Crawley inexplicably

failed to identify the 1971 JOA in its pooling application and apparently failed to notify

its OCC lawyer of the existence of the 1971 JOA at all. Crawley Response, ECF 40, p.

20; Second Aff. of Katie Jones, ECF 40-1, ¶ 4. Not only does Crawley’s application fail

to address the purported application of the 1971 JOA, the transcript of the hearing on the

pooling applications contains no reference to, or identification of, the lands/acres

supposedly excluded from pooling via the 1971 JOA. See Transcript, ECF 40-1, Ex. 1-4.

      Hoping to create the appearance of such a reference, Crawley makes an

overreaching mischaracterization of the following testimony by Gastar’s landman expert

witness:

             Q.     Would it be true that if a lateral were drilled across
                    section 8, either north-to-south, south-to-north, that it
                    would drill across at least the lands that were covered
                    by the [1971] JOA?
             A.     It’d definitely be covered by the 1971 JOA.

Crawley Motion, ECF 40, p. 21 (quoting Transcript, ECF 40-1, Ex. 1-4, p. 42).



                                            7
       However, the question and answer, particularly viewed in the larger context of the

Transcript, literally only acknowledges the undisputed reality that the Horizontal Well

will cross through/under (traverse) lands within the Unit Area of the 1971 JOA. See

Gastar Motion, ECF 31, UMF ¶ 12 (“Because the 640 acre Spacing Order covers all of

Section 8, the lands and leasehold interests within Section 8 that are also within the Unit

Area of the 1971 JOA will be developed by the Horizontal Well. The Horizontal Well

costs and revenues will be attributable to the leasehold interests within the Unit Area of

the 1971 JOA along with those leasehold interests within Section 8 outside of the Unit

Area of the 1971 JOA.” (citing ECF 1-1, Petition ¶¶ 12-18)). It is not an admission of the

legal conclusion that the 1971 JOA applies to the Horizontal Well as Crawley suggests.

See Transcript, ECF 40-1, Ex. 1-4, p. 41 (“Q. When you were expressing your opinions

with respect to a JOA issue, were you expressing that in the capacity as an expert in legal

matters or land matters, or just your opinion individually? A. An expert I guess in land

matters in my opinion, but not as an attorney.”). Crawley’s after-the-fact arguments about

presenting and preserving its claims as to the 1971 JOA throughout the pooling

proceedings have as much support as its claim that the resulting Pooling Order lacks

“requisite and jurisdictional findings” for forced pooling. Crawley has not identified, and

cannot identify, anything in the pooling applications, the hearing thereon or the resulting

Pooling Order that presents, much less preserves, the purported application of the 1971

JOA.




                                            8
       IV.   CRAWLEY’S CITATION OF EXTRINSIC EVIDENCE IS IMPROPER AND
             IMMATERIAL BECAUSE THE 1971 JOA IS UNAMBIGUOUS

      Crawley and Gastar agree that the language of the 1971 JOA is “plain and

unambiguous.” See Gastar Motion, ECF 31, pp. 10-12 and Crawley Response, ECF 40

pp. 6-7.2 Yet, Crawley then proceeds to rely on all manner of improper extrinsic evidence

to prove that the 1971 JOA nevertheless applies to the Horizontal Well. See Crawley

Response, ECF 40, pp. 8-14 and Heskett v. Heskett, 1995 OK CIV APP 52, 896 P.2d

1200, 1202 (holding that where the agreement at issue is not ambiguous, extrinsic

evidence is improper and should not be considered by the court).

      For example, “it is a basic tenet of contract law that custom and practice cannot

alter the unambiguous terms of a contract.” Singapore Recycle Ctr. Pte Ltd. v. Kad Int’l

Mktg., Inc., No. 06-CV-4997 RRM RER, 2009 WL 2424333, at *6 (E.D.N.Y. Aug. 6,

2009). Crawley nevertheless cites what it contends are numerous horizontal wells drilled

pursuant to the AAPL’s 1956, 1977, 1982 and 1989 joint operating agreement forms. See

Crawley Response, ECF 40, pp. 8-11. Such purported evidence is improper, but even if it

were permissible, Crawley provides no evidence of the actual terms of those JOAs, no

evidence about any amendments, supplements or modifications or any support for its

suggestion that they are “similar” to the 1971 JOA or proper evidence of industry custom

and practice. Even more important here, Crawley omits any demonstration of analogous

forced-pooling applications, forced-pooling proceedings or any forced-pooling order with


2
  See Pitco Prod. Co. v. Chaparral Energy, Inc., 2003 OK 5, ¶ 14, 63 P.3d 541, 545
(“The mere fact the parties disagree or press for a different construction does not make an
agreement ambiguous.”).

                                            9
respect to any other wells or agreements even though all of those in this case are critical

to the analysis of Crawley’s contentions about this Pooling Order and the 1971 JOA.

       Similarly, Crawley attempts to rely on yet more extrinsic evidence concerning

other JOAs and well proposals that are additionally impermissible hearsay. See Crawley

Response, ECF 40, pp. 11-14; Farley v. Stacy, No. 14-CV-0008-JHP-PJC, 2015 WL

3866836, at *4 (N.D. Okla. June 23, 2015), aff’d, 645 F. App’x 684 (10th Cir. 2016)

(“Hearsay evidence    is   inadmissible   evidence    that   may    not     be   considered

for summary judgment purposes.”); In re 3RC Mech. & Contracting Servs., LLC, 502

B.R. 548, 551 (Bankr. N.D. Ill. 2013) (“statements made by third parties in an otherwise

admissible business record cannot properly be admitted for their truth unless they can be

shown independently to fall within a recognized hearsay exception.”) and United States v.

Payne, 437 F.3d 540, 547 (6th Cir. 2006) (“In order to admit an out-of-court statement

that is nested within another, Rule 805 requires that both statements be admissible.”)

(emphasis original). Even assuming arguendo that the evidence relating to other wells,

other well proposals, other joint operating agreements, etc., were somehow admissible,

the documents Crawley attempts to rely on would not simply be admissible because they

are maintained in a file as a “business record” of Crawley, because they contain

additional levels of hearsay for which no exception has been demonstrated. Such hearsay

evidence could not be considered for purposes of summary judgment even if it were

relevant in light of the parties’ agreement that the 1971 JOA is unambiguous.

       WHEREFORE, for the reasons detailed herein and in Gastar’s Motion, ECF No.

31, the Court should enter judgment as a matter of law in Gastar’s favor.


                                            10
                            CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I electronically transmitted the foregoing
document to the Clerk of the Court for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrants:
        Charles L. Puckett
        Brian R. Matula
        GUM, PUCKETT & MACKECHNIE, LLP
        105 North Hudson, Suite 900
        Oklahoma City, OK 73102
        Telephone: (405) 488-1212
        Facsimile: (405) 488-1216
        clpuckett@gpmlegal.net
        brmatula@gpmlegal.net
        Attorneys for Plaintiff Crawley Petroleum Corporation


                                                 /s/ Michael R. Perri



01282983.DOC




                                            11
